Case 2:20-cv-04939-JMY Document 34-1 Filed 08/10/21 Page 1 of 6

EXHIBIT “A”
Case 2:20-cv-04939-JMY Document 34-1 Filed 08/10/21 Page 2 of 6

Kathleen O'Connell-Bell

From: Alec Leslie <aleslie@bursor.com>

Sent: Thursday, July 29, 2021 9:57 AM

To: James Sargent

Cc: Joe Marchese; Rocco P. Imperatrice Ill; Kathleen O’'Connell-Bell
Subject: Re: BREZINSKI v. WIDENER

Attachments: WID002573-75.pdf

Jim:

Thank you for the call yesterday. As we discussed, the reason Plaintiff seeks to notice Dr. Wollman's deposition is
because she has authored and received many relevant emails that you have produced to us in response to Plaintiff's
Requests for Production. By way of example, | am attaching a document bearing Bates No. WID-002573-75. This
document shows an email authored by Wollman in which she discusses the topic of Defendant's response to Covid,
including how students value an on-campus education vs. an education that is not provided on campus. These topics
are clearly germane to the issues and claims in this case. Thus, we believe we are entitled to her testimony on these
topics as she is the author of many relevant emails.

We are mindful that Dr. Wollman has a busy schedule. We also are aware of your stated concerns about Widener's
resumption of classes for the new school year. For these reasons, we have offered a compromise of capping her
deposition to 4 hours on the record, and we are willing to stipulate that her deposition be taken remotely. We hope this
obviates the need to burden the Court with any motion practice.

On the call, you also asked us to provide you with a list of additional deponents so that you can begin to inquire about
availability. The list is as follows:

Christian Johnson
Thomas Malloy
Joanne Keating
Kathryn Herschede
Gregory Potter

Finally, you proposed a 90-day extension of the schedule to complete fact discovery. As you know, we believe a 60-day
extension of the schedule is workable and more appropriate. Please let us know how your client intends to proceed on
these issues later today.

Sincerely,

Alec
Case 2:20-cv-04939-JMY Document 34-1 Filed 08/10/21 Page 3 of 6

EXHIBIT “B”
Case 2:20-cv-04939-JMY Document 34-1 Filed 08/10/21 Page 4 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

SARAH BREZINSKI, on behalf of herself and
all others similarly situated,

Plaintiff,
V.
WIDENER UNIVERSITY,

Defendant.

 

 

Case No. 2:20-cv-4939-JMY

NOTICE OF DEPOSITION OF JULIE
WOLLMAN

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE THAT, pursuant to the Federal Rules of Civil Procedure,

Plaintiff Sarah Brezinski hereby requests that Julie Wollman testify at a deposition.

The deposition will begin on August 19, 2021, at 10:00 a.m. EST, and will be taken

remotely, unless agreed otherwise by counsel, and will be held before a notary public or other

person authorized to administer oaths in this action. The deposition will continue from day to

day until] completed or otherwise adjourned, and may be recorded by stenographic, audio,

audiovisual, video and/or real-time computer means.

Dated: August 3, 2021

BURSOR & FISHER, P.A.

By: _/s/Joseph I. Marchese
Joseph J. Marchese

Joseph I. Marchese (Pro Hac Vice)

Alec M. Leslie (Pro Hac Vice)

888 Seventh Avenue, Third Floor

New York, NY 10019

Telephone: (646) 837-7150

Facsimile: (212) 989-9163

Email: jmarchese@bursor.com
aleslie@bursor.com
Case 2:20-cv-04939-JMY Document 34-1 Filed 08/10/21 Page 5 of 6

FEINSTEIN DOYLE PAYNE

& KRAVEC, LLC

429 Fourth Avenue

Law & Finance Building, Suite 1300
Pittsburgh, PA 15219

Telephone: (412) 281-8400
Facsimile: (412) 281-1007

Email: jkravec@fdpklaw.com

Attorneys for Plaintiff
Case 2:20-cv-04939-JMY Document 34-1 Filed 08/10/21 Page 6 of 6

PROOF OF SERVICE

I am a resident of the State of New York, over the age of eighteen years, and not a party
to the within action. My business address is Bursor & Fisher, P.A., 888 Seventh Avenue, Third
Floor, New York, New York 10019. On August 3, 2021, I served and/or caused to be served
the above document to all counsel of record via emai! and hard copy mail.

I declare under penalty of perjury under the laws of the State of New York that the above
is true and correct. Executed on August 3, 2021, at New York, NY.

/s/ Alec M. Leslie

 
